Case 2:12-cv-00103-MOB-MKM ECF No. 629 filed 12/17/18              PageID.20420       Page 1 of 4



                           UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

   IN RE: AUTOMOTIVE PARTS ANTITRUST              :   Master File No. 12-md-02311
   LITIGATION                                     :
                                                  :   Honorable Marianne O. Battani
                                                  :
   Automotive Parts Antitrust Litigation          :    2:12-md-02311-MOB
                                                  :
   Wire Harness – Lead Case                       :   2:12-cv-00100-MOB
   Wire Harness – Direct Purchaser Actions        :   2:12-cv-00101-MOB
   Wire Harness – Dealership Actions              :   2:12-cv-00102-MOB
   Wire Harness – End-Payor Actions               :   2:12-cv-00103-MOB
   Wire Harness – Heavy Equipment Trucks          :   2:14-cv-00107-MOB
                                                  :
   Alternators – Lead Case                        :   2:13-cv-00700-MOB
   Alternators – Direct Purchaser Actions         :   2:13-cv-00701-MOB
   Alternators – Dealership Actions               :   2:13-cv-00702-MOB
   Alternators – End-Payor Actions                :   2:13-cv-00703-MOB
   Alternators – Heavy Equipment Trucks           :   2:15-cv-00707-MOB
   Rush Truck Centers of Alabama, Inc. et al v.   :   2:15-cv-14096-MOB
   Mitsubishi Electric Corporation et al          :
                                                  :
   Starters – Lead Case                           :   2:13-cv-01100-MOB
   Starters – Direct Purchaser Actions            :   2:13-cv-01101-MOB
   Starters – Dealership Actions                  :   2:13-cv-01102-MOB
   Starters – End-Payor Actions                   :   2:13-cv-01103-MOB
   Starters – Heavy Equipment Trucks              :   2:13-cv-01107-MOB
                                                  :
   Ignition Coils – Lead Case                     :   2:13-cv-01400-MOB
   Ignition Coils – Direct Purchaser Actions      :   2:13-cv-01401-MOB
   Ignition Coils – Dealership Actions            :   2:13-cv-01402-MOB
   Ignition Coils – End-Payor Actions             :   2:13-cv-01403-MOB
                                                  :
   HID Ballasts – Lead Case                       :   2:13-cv-01700-MOB
   HID Ballasts – Dealership Actions              :   2:13-cv-01702-MOB
   HID Ballasts – End-Payor Actions               :   2:13-cv-01703-MOB
                                                  :
   Electronic Powered Steering Assemblies –       :   2:13-cv-01900-MOB
   Lead Case                                      :
   Electronic Powered Steering Assemblies –       :   2:13-cv-01902-MOB
   Dealership Actions                             :
   Electronic Powered Steering Assemblies –       :   2:13-cv-01903-MOB
   End-Payor Actions                              :
                                                  :
Case 2:12-cv-00103-MOB-MKM ECF No. 629 filed 12/17/18                 PageID.20421       Page 2 of 4



   Fuel Injection Systems   – Lead Case                :   2:13-cv-02200-MOB
   Fuel Injection Systems   – Direct Purchaser         :   2:13-cv-02201-MOB
   Actions                                             :
   Fuel Injection Systems   – Dealership Actions       :   2:13-cv-02202-MOB
   Fuel Injection Systems   – End-Payor Actions        :   2:13-cv-02203-MOB
                                                       :
   Valve Timing Control Devices – Lead Case            :   2:13-cv-02500-MOB
   Valve Timing Control Devices – Dealership           :   2:13-cv-02502-MOB
   Actions                                             :
   Valve Timing Control Devices – End-Payor            :   2:13-cv-02503-MOB
   Actions                                             :
                                                       :
                                                       :
   THIS DOCUMENT RELATES TO:                           :
                                                       :
   All Cases                                           :
                                                       :

                       MOTION TO WITHDRAW DANIEL T. FENSKE

         DANIEL T. FENSKE, counsel for Defendants Mitsubishi Electric Corporation,

  Mitsubishi Electric US Holdings, Inc., Mitsubishi Electric Automotive America, Inc.,

  (collectively “MELCO”), from the law firm of JENNER & BLOCK LLP respectfully requests

  that the Court enter an order allowing DANIEL T. FENSKE to withdraw as counsel for

  Defendant Mitsubishi Electric in the above captioned matter. Defendant Mitsubishi Electric will

  continue to be represented by the law firm of JENNER & BLOCK LLP.

         Daniel T. Fenske’s appearance should be withdrawn from the following cases:

  2:12-md-02311-MOB             2:13-cv-01100-MOB              2:13-cv-01900-MOB
  2:12-cv-00100-MOB             2:13-cv-01101-MOB              2:13-cv-01902-MOB
  2:12-cv-00101-MOB             2:13-cv-01102-MOB              2:13-cv-01903-MOB
  2:12-cv-00102-MOB             2:13-cv-01103-MOB              2:13-cv-02200-MOB
  2:12-cv-00103-MOB             2:13-cv-01107-MOB              2:13-cv-02201-MOB
  2:14-cv-00107-MOB             2:13-cv-01400-MOB              2:13-cv-02202-MOB
  2:13-cv-00700-MOB             2:13-cv-01401-MOB              2:13-cv-02203-MOB
  2:13-cv-00701-MOB             2:13-cv-01402-MOB              2:13-cv-02500-MOB
  2:13-cv-00702-MOB             2:13-cv-01403-MOB              2:13-cv-02502-MOB
  2:13-cv-00703-MOB             2:13-cv-01700-MOB              2:13-cv-02503-MOB
  2:15-cv-00707-MOB             2:13-cv-01702-MOB
  2:15-cv-14096-MOB             2:13-cv-01703-MOB

                                                   2
Case 2:12-cv-00103-MOB-MKM ECF No. 629 filed 12/17/18        PageID.20422       Page 3 of 4



   Dated: December 17, 2018          Respectfully Submitted,

                                     /s/ Daniel T. Fenske

                                     Daniel T. Fenske
                                     JENNER & BLOCK LLP
                                     353 N. Clark Street
                                     Chicago, IL 60654-3456
                                     dfenske@jenner.com

                                     Counsel for Defendants Mitsubishi Electric
                                     Corporation, Mitsubishi Electric US Holdings, Inc.,
                                     and Mitsubishi Electric Automotive America, Inc.




                                       3
Case 2:12-cv-00103-MOB-MKM ECF No. 629 filed 12/17/18                     PageID.20423          Page 4 of 4



                                   CERTIFICATE OF SERVICE

  I, Daniel T. Fenske, hereby certify that I caused a copy of the foregoing to be filed electronically

  via the Court’s electronic filing system. Those attorneys who are registered with the Court’s

  electronic filing system may access these filings through the Court’s system, and notice of these

  filings will be sent to these parties by operation of the Court’s electronic filing system.



   Dated: December 17, 2018                      /s/ Daniel T. Fenske
                                                 Daniel T. Fenske




                                                    4
